Citation Nr: 1307560	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as depression).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in August 2004.  A copy of the transcript of this hearing has been associated with the claims file.  Although the Veteran requested a Board hearing in April 2010, the Veteran withdrew his request for said hearing via correspondence from his attorney received in January 2013.  Consequently, the Board finds that no further efforts are necessary to afford the Veteran a hearing before it.

The Board notes that, by rating decision issued in November 2012, the RO denied service connection for hearing loss and tinnitus and denied reopening a claim for service connection for diabetes mellitus, type II.  To date, it does not appear that the Veteran has submitted a Notice of Disagreement as to that decision.  The Board notes, however, that the Veteran has one year from the notice of such decision (i.e., until November 8, 2013) to file a Notice of Disagreement.  At this time, however, the Board has no jurisdiction over these issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's appeal was previously before it in April 2008 at which time the Board rendered a decision denying the claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  By a memorandum decision issued in December 2009, the Court found that VA did not fulfill its duty to assist the Veteran and vacated the Board's decision and remanded the Veteran's appeal for further action in accordance with its decision.  

In May 2010, the Board remanded the Veteran's claim for additional development pursuant to the December 2009 Court's decision.  As part of that development, the RO associated with the Veteran's virtual claims file VA treatment records from September 2010 to May 2012.  Those treatment records contain the record of a Mental Health consultation conducted in July 2011, which was noted to be because the Veteran was seeking to reinitiate treatment because he lost contact with his mental health care provider sometime in 2008.  

The psychiatrist conducting this consultation noted that, when screened for PTSD symptoms, the Veteran stated that he drove a truck in Thailand and witnessed an accident.  He did not see any combat; however, he reported he was shot at several times.  He stated he had felt helpless since civilians were shooting at them and he could not shoot them back.  He reported that his life was in danger on multiple occasions.  He vividly described one event where he was driving a truck and the driver who was in front of him head-on collided into a bus and killed seven people.  He endorsed PTSD symptoms including nightmares one to two times a week and intense physiological reactions when he remembers the events.  He related having intense recollections of the events; however, he denied reliving experiencing from the event.  He also endorsed exaggerated startle response, intense emotional and physiological distress upon some cues from the event and hyper-arousal symptoms.  The psychiatrist stated that the Veteran meets the criteria for PTSD.  Furthermore, in addition to diagnosing PTSD, the psychiatrist also diagnosed the Veteran to have major depressive disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim for service connection for PTSD where the veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In addition, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.

In this case, the evidence shows that, prior to July 2011, the Veteran had been diagnosed to have a depressive disorder (alternately diagnosed as recurrent depression, major depressive disorder, and adjustment disorder with depressed mood).  The Board also notes that VA treatment records from 2001 through 2003 show a diagnosis of social phobia in addition to recurrent depression.  The Veteran has stated during the claim process that he began to not like to be around people while he was in Thailand and that he continued to feel that way since.  In addition, the July 2011 Mental Health consultation note and subsequent VA treatment records show the Veteran is now also diagnosed to have PTSD as well as major depressive disorder.  Under Clemons and McClain, the Board finds that it must expand the Veteran's claim to now include his diagnosed PTSD in determining whether the Veteran has an acquired psychiatric disorder related to service.  Thus, the issue on appeal has been recharacterized as set forth on the first page of this remand.

In addition, as no development has been undertaken with regard to service connection for the Veteran's now diagnosed PTSD, remand is warranted for such development to include provide appropriate notice to the Veteran, development of alleged in-service stressors, and a VA PTSD examination for a medical nexus opinion (to include consideration of the Veteran's claim under the current version of 38 C.F.R. § 3.303(f)).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the expanded claim for service connection now to include PTSD. The Veteran should be notified of the provisions of 38 C.F.R. § 3.304(f), including all recent revisions.  He should be provided with a PTSD Questionnaire form and advised to complete and fill this form out or to submit a fully detailed statement of his claimed in-service stressors.  He should be advised that any statement with regard to his in-service stressors should provide a two month timeframe and the full name of his assigned unit in which he served at the time that the alleged stressor occurred.

2.  All necessary steps should be accomplished to verify the Veteran's identified in-service stressors, to include requesting service personnel records and conducting any other indicated service department inquiries.  The determination as to whether there exists a verified in-service stressor should be associated with the claims file.  If it is determined that there is insufficient information to verify the Veteran's identified in-service stressors, a memorandum of such finding should be associated with the claims file and the Veteran and his representative appropriately advised of such finding.

3.  Thereafter, the Veteran should be afforded a VA PTSD examination, with an examiner who has reviewed his claims file in conjunction with the examination.  This examiner should address all subjective complaints and objective symptoms and must render a multi-axial diagnosis. 

If a diagnosis of PTSD is made according to the diagnostic criteria in the DSM-IV, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD was manifest at the time that he filed his claim for service connection for depression in September 2002 or whether it manifested at a later date (if so, please provide the month and year that PTSD manifested).

If there has been a finding of a verified in-service stressor (or stressors), the examiner should be advised of what said verified stressors are and be requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from the identified verified stressor(s).  

If a verified in-service stressor has not been identified (or the examiner opines that the diagnosis of PTSD is not supported by any verified in-service stressor), then the examiner should be asked to render an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that the in-service stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military or terrorist activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  The examiner should be advised that, in rendering his/her opinion, he/she should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claim, recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD (claimed as depression), should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


